Citation Nr: 0706288	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-06 881	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to April 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In relevant part, the RO confirmed 
the previous denial of service connection for fibromyalgia 
and denied service connection for chronic fatigue syndrome as 
due to an undiagnosed illness.  The veteran timely perfected 
an appeal of these determinations to the Board.  


FINDING OF FACT

On February 21, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


